
	

113 HR 4868 IH: Moving to Work Expansion Act of 2014
U.S. House of Representatives
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4868
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2014
			Mr. Stivers (for himself and Mrs. Beatty) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To expand the Moving to Work demonstration program of the Department of Housing and Urban
			 Development, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Moving to Work Expansion Act of 2014.
		2.Expansion of demonstration program
			(a)Increase in authorized number of PHAsThe number of public housing agencies authorized to participate in the Moving-to-Work demonstration
			 program authorized under section 204 of the Departments of Veterans
			 Affairs and Housing and Urban Development, and Independent Agencies
			 Appropriations Act, 1996 (Public Law 104–134; 42 U.S.C. 1437f note; 110
			 Stat. 1321–281) is hereby increased by 10 over the number of agencies
			 authorized to participate in such program as of the date of the enactment
			 of this Act.
			(b)EligibilityA public housing agency may be selected for participation pursuant to subsection (a) in the
			 demonstration program referred to in such subsection only if the agency
			 administers, in the aggregate, 10,000 or more public housing dwelling
			 units and housing choice vouchers under section 8(o) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(o)).
			(c)Limitation on fundingA public housing agency selected for participation pursuant to subsection (a) in the demonstration
			 program referred to in such subsection shall not be provided any funding
			 under section 8 or 9 of the United States Housing Act of 1937 (42 U.S.C.
			 1437f, 1437g) in addition to the funding that such agency otherwise would
			 receive absent such participation.
			(d)Reporting of financial dataIn addition to other reporting requirements, all public housing agencies participating in the
			 demonstration program referred to in subsection (a) (whether pursuant to
			 such subsection or otherwise) shall report financial data to the
			 Department of Housing and Urban Development as the Secretary of Housing
			 and Urban Development shall specify to ensure that the effects of policy
			 changes in the demonstration programs carried out by such agencies can be
			 measured.
			
